Citation Nr: 1103051	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  04-20 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a hip disorder.  

2.  Entitlement to service connection for nerve damage involving 
the fingers of the left hand, primarily the thumb.  

3.  Entitlement to service connection for generalized arthritis.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for a bilateral knee 
disability.  

6.  Entitlement to service connection for a digestive disorder.  

7.  Entitlement to service connection for a foot disability 
including swelling and numbness.  

8.  Entitlement to service connection for a disability manifested 
by dizziness, vertigo, and nausea.  
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to July 
1957.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from November 2002 and January 2005 rating decisions of 
the Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In May 2008, the Board remanded the claims for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review.  

In March 2008, the Veteran testified at a travel board hearing 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript is of record.  At the hearing, the Veteran waived 
initial RO consideration of the new evidence submitted in 
conjunction with the hearing.  38 C.F.R. § 20.1304 (c) (2010).


In November 2010, the Veteran submitted additional evidence to 
the RO without the benefit of a waiver for RO consideration.  See 
38 C.F.R. § 20.1304.  This evidence consists of a personal 
statement by the Veteran and private medical records dated 
September 2006 to October 2009.  Such records and statement are 
evidence already associated with the claims file.  Accordingly, 
the Board finds that the evidence received is not evidence for 
which a remand is required under 38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the current claims 
on appeal.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand is required in order 
to fulfill its statutory duty to assist the Veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  

In a February 2008 statement, the Veteran indicated that he 
received Social Security Administration (SSA) benefits.  Attached 
with his personal statement is a copy of an award letter from the 
SSA, dated January 1991.  The letter indicates that the Veteran 
began receiving monthly disability benefits from SSA beginning 
November 1990.  However, records from SSA are not of record.  In 
fact, in an October 2007 supplemental statement of the case 
(SSOC), it appears that the RO may have requested the Veteran's 
SSA records because under "[e]vidence," it was noted that a 
negative reply from Social Security was received on July 3, 2007.  
Unfortunately, there is no evidence of such response from SSA 
included with the claims file.  As noted, the United States Court 
of Appeals for Veterans Claims (Court) has held that, where VA 
has notice that the Veteran is receiving disability benefits from 
SSA, and that records from that agency may be relevant, VA has a 
duty to acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based.  See Baker v. West, 11 Vet. App. 
163 (1998) and Hayes v. Brown, 9 Vet. App. 67 (1996).  Further, 
in Tetro v. Gober, 14 Vet. App. 110 (2000), the Court held that 
VA has the duty to request information and pertinent records from 
other Federal agencies, when on notice that such information 
exists.  Id.  Because the reported negative reply from SSA is not 
included with the claims file, the Board finds that an attempt 
should be made to obtain those records, as they are relevant to 
the issue on appeal.  See also Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
action:

1.  Obtain from the SSA a copy of its 
decision(s) awarding the Veteran disability 
benefits, as well as copies of all medical 
records underlying that determination.  In 
requesting these records, follow the 
current procedures of 38 C.F.R. § 3.159(c) 
with respect to requesting records from 
Federal facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  Thereafter, the issues on appeal should 
be readjudicated.  If the benefits sought 
on appeal are not granted, the Veteran and 
his representative should be provided with 
a supplemental statement of the case (SSOC) 
and afforded the appropriate opportunity to 
respond thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate review.  

The case should then be returned to the Board for further 
consideration, as warranted.  The Board intimates no opinion, 
legal or factual, as to the ultimate outcome of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


